The words, "any claim," used in the statute here under consideration, are very broad and comprehensive, and they are only limited by the statute in certain named particulars, viz.: (1) the claim must arise, or must have arisen, (2) against the State Road Department, under a contract for work done, (3) subsequently to June 7, 1933, and (4) it must not be such a claim as would require an action sounding in tort for its recovery. The time within which suits must be brought on such claims is *Page 859 
provided in the Act, and the suits must be such as are cognizable "at law or in equity."
The broad scope of the word "claim" has long been recognized — as far back as the time of Lord Coke, who said that "the word demand is the largest word known to the law, save, only claim." That the word "claim" is broad enough to, and does cover, interest as well as principal, unless the statute had expressly otherwise provided, is plain to my mind. See 11 C. J. 816, et seq. In Sullivan v. McMillan, 37 Fla. 134, 145,19 So. 340, it was held that "Whenever it is ascertained that at a particular time money ought to have been paid, whether in satisfaction of a debt, or as a compensation for a breach of duty, or for a failure to keep a contract, interest attaches as an incident."
There is, therefore, no showing of a lack of power or jurisdiction to impose a judgment or award against the State Road Department for interest, as well as principal.